Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 1 of 30
                           Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 2 of 30
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________
                   In the Matter of the Search of
                                                                            )
   2QH%ODFN6DPVXQJFHOOSKRQH,0(,
   2QH%ODFN/*FHOOSKRQH,0(,                          )
   2QH%ODFN6DPVXQJFHOOSKRQHVHULDOQXPEHU5.%*-(1                  )      Case No. 19-sw-27
   2QH%ODFN6DPVXQJFHOOSKRQHVHULDOQXPEHU5.606*+-
   2QH*UD\6DPVXQJ,0(,                                  )
   2QH:KLWH,3KRQH)&&,'%&*($DQG                                  )
   2QH:KLWHL3KRQHZLWKSXUSOHFDVH,0(,                   )
   &855(17/</2&$7('$7.6WUHHW1(:DVKLQJWRQ'&
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before         February 8, 2019        (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Deborah A. Robinson                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          01/25/2019 3:00 pm
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                          Deborah A. Robinson, Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 3 of 30
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 19-sw-27
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 4 of 30




                                       ATTACHMENT A

                                      Property to be searched


       The electronic devices to be search are described as follows:

       Device 1: One Black Samsung cellphone IMEI 357518/05/639768/0

       Device 2: One Black LG cellphone IMEI 353712-09944072-2

       Device 3: One Black Samsung cellphone serial number R28K63BGJEN

       Device 4: One Black Samsung cellphone serial number R28KS2MSGHJ

       Device 5: One Gray Samsung IMEI 359652063037647

       Device 6: One White IPhone FCC ID BCG-E2946A

       Device 7: One White iPhone with purple case IMEI 356564084652226

       The Devices are currently located at the ATF Washington Field Division located at 90 K

Street, Northeast, Washington, D.C.
         Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 5 of 30




                                         ATTACHMENT B

                                        Property to be seized


       1.        The items, information, and data to be seized are fruits, evidence, information

relating to, contraband, or instrumentalities of violations of Title 18, United States Code, Section

371 and 922(g)(1) including, but not limited to:

            a. Records and information relating to a conspiracy to engage in the illegal business

                 of dealing in firearms without a license;

            b.   Records and information relating to unknown co-conspirators involved in the

                 business of dealing in firearms without a license and records and information

                 relating to the identity of individuals buying firearms from the conspirators;

            c.   Records and information relating to the acquisition, storage, and sale of firearms,

                 including photographs of firearms for sale and text messages or other

                 communications wherein the user of the Device is communicating with potential

                 buyers of firearms;

            d. Records and information relating to proceeds from the sale of firearms as well as

                 the location of the proceeds;

            e. Evidence of who used, owned, or controlled the Devices such as logs, registry

                 entries, configuration files, saved usernames and passwords, documents, browsing

                 history, user profiles, email, email contacts, “chat,” instant messaging logs,

                 photographs, and correspondence;

            f. Evidence of the times the Devices were used;
Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 6 of 30




 g. Records of or information about Internet Protocol addresses used by the Devices;

 h. Records of or information about the Devices’ Internet activity, related to the

    above offenses, including firewall logs, caches, browser history and cookies,

    “bookmarked” or “favorite” web pages, search terms that the user entered into

    any Internet search engine, and records of user-typed web addresses.




                                    2
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 7 of 30



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF:


One Black Samsung cellphone IMEI
357518/05/639768/0,

One Black LG cellphone IMEI 353712-
09944072-2,

One Black Samsung cellphone serial number
R28K63BGJEN,
                                               CASE NO. 19-sw-27
One Black Samsung cellphone serial number
R28KS2MSGHJ,

One Gray Samsung IMEI 359652063037647,

One White IPhone FCC ID BCG-E2946A and

One White iPhone with purple case IMEI
356564084652226

CURRENTLY LOCATED AT 90 K Street, NE,
Washington, D.C.

             AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER
             RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

       I, Herbert A. LeBoo III, Task Force Officer with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”) (“your affiant”), being duly sworn, depose and state the

following:          INTRODUCTION AND AGENT BACKGROUND

       1.    I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property —

One Black Samsung cellphone IMEI 357518/05/639768/0, One Black LG cellphone IMEI

353712-09944072-2, One Black Samsung cellphone serial number R28K63BGJEN, One Black
          Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 8 of 30



Samsung     cellphone    serial   number    R28KS2MSGHJ,         One    Gray     Samsung     IMEI

359652063037647, One White IPhone FCC ID BCG-E2946A and One White iPhone with

purple case IMEI 356564084652226, which are currently in law enforcement possession, and the

extraction from that property of electronically stored information as described in Attachment B.

       2.      As an ATF Task Force Officer (“TFO”), your affiant is “an investigative or law

enforcement officer” of the United States within the meaning of Title 18, United States Code,

Section 2510(7), that is, an officer of the United States who is empowered by law to conduct

investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title 18,

United States Code.

       3.      Your affiant, Officer Herbert A. LeBoo III has been a member of the

Metropolitan Police Department (“MPD”) for more than Fourteen years, and is currently

assigned to the Narcotics & Special Investigations Division/Gun Recovery Unit. In July of 2013,

I was detailed to the ATF. In June of 2014, I was sworn and deputized as a Task Force Officer

for ATF, and since that time, have been detailed with the ATF High Intensity Drug Trafficking

Area (“HIDTA”) unit.

       4.      During my tenure as a law enforcement officer, I have been involved in more

than 500 narcotics and weapons-related arrests and specialize in investigating violations of

narcotics and firearm laws in the District of Columbia and the United States and am familiar with

the methods narcotics traffickers use to traffic narcotics and firearms in the Washington, D.C.

area. I am responsible for investigations involving specified unlawful activities, to include

violent crimes involving firearms that occur in the District of Columbia. I am also responsible for

enforcing federal firearms and explosives laws, and investigating other unlawful activities, to

include narcotics trafficking and money laundering, occurring in the District of Columbia. Your



                                                2
          Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 9 of 30



affiant received training on the proper investigative techniques for these violations, including the

identification of firearms and location of the firearms’ original location of manufacture and

assembly. Your affiant has actively participated in investigations of criminal activity, including

but not limited to, the investigation of armed drug traffickers and money launderers. I have also

personally conducted and participated in investigations that have resulted in the arrests and

convictions of individuals responsible for trafficking narcotics and firearms, and have testified

under oath about my investigations and findings. I have also been involved in the use of the

following investigative techniques: interviewing informants and cooperating witnesses;

conducting physical surveillance; executing search warrants and arrest warrants which resulted

in seizures of illegal narcotics, firearms, and other narcotics contraband.

        5.      Based upon my training and experience and the training and experience of other

Special Agents with the ATF, I know that subjects who traffic in firearm and illegally purchase

and possess firearms, often take pictures or videos of the firearms using their cellular telephones.

These photographs and videos are then stored on the cellular telephones and personal computers.

These subjects are also known to communicate with potential firearms buyers by sending text

messages and e-mails to buyers including photographs and videos of the firearms along with the

asking prices. These pictures or videos are strong evidence of illegal gun trafficking and are

commonly kept at the gun possessor’s residence along with gun paraphernalia. Aside from

interacting with potential buyers, subjects involved in the illegal business of dealing in firearms

also store images and videos of their criminal activity so they can show their friends and

associates the offenses that they have committed in order to earn the respect of their friends and

their associates.




                                                  3
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 10 of 30



                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       6.      The property to be searched are the following devices listed below:

                a. One Black Samsung cellphone IMEI 357518/05/639768/0 (DEVICE-1), One

       Black LG cellphone IMEI 353712-09944072-2 (DEVICE-2) (collectively, “Lanham

       Lane Devices”) both recovered on November 16, 2018, at 7401 Lanham Lane Fort

       Washington, Maryland.

                b. One Black Samsung cellphone serial number R28K63BGJEN (DEVICE-3),

       One Black Samsung cellphone serial number R28KS2MSGHJ (DEVICE-4), One Gray

       Samsung IMEI 359652063037647 (DEVICE-5), One White IPhone FCC ID BCG-

       E2946A (DEVICE-6) and One White iPhone with purple case IMEI 356564084652226

       (DEVICE-7), (collectively, “Rochelle Avenue Devices”) also recovered on November

       16, 2018 at 1908 Rochell Avenue Apartment 1513, District Heights, Maryland.

                c. For the purposes of this affidavit the devices collectively, when referring to

       the Lanham Lane Devices and Rochelle Avenue Devices, your affiant will refer to them

       as “The Devices.”

       7.      The Devices are currently located at 90 K Street, Northeast, Washington, D.C.,

also known as the ATF Washington Field Division Offices.

                                     PROBABLE CAUSE

       8.      On July 27, 2018, ATF Falls Church Group II (Washington Field Division)

recovered nine firearms during a firearms trafficking investigation and arrest in Southeast,

Washington, D.C. ATF subsequently learned through further investigation that the individuals

arrested with the nine firearms on July 27, 2017 were responsible for purchasing a total of thirty-




                                                4
          Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 11 of 30



one (31) firearms in the previous month. Twenty-two (22) of the thirty-one (31) firearms were

sold on the streets of the District of Columbia or in the State of Maryland.

         9.       On August 14, 2018, investigators interviewed a cooperating witness (“CW”) and

learned that at least four adult male individuals had purchased firearms illegally from the CW

and the CW’s co-defendant (“Green”). 1 The CW viewed confirmation photos of each individual,

and positively identified each one of them as people that purchased firearms from CW and

Green.

         10.      One of the individuals identified by the CW was JUAN EVERETT JONES

(“JONES), also known as “Hollywood.”

         11.      JONES has a prior conviction for Mayhem While Armed, Aggravated Assault

while Armed, and Possession of a Firearm During a Crime of Violence. JONES is currently

serving a term of parole related to this conviction. JONES is therefore prohibited from

possessing firearms pursuant to Title 18, United States Code, Section 922(g)(1).

         12.      The CW identified JONES as one of the individuals that purchased firearms from

the CW and Green. The CW stated that JONES purchased two firearms from the CW and

Green, a .40 caliber semi-automatic and a .45 caliber semi-automatic. The CW also stated that

JONES is a human trafficker (“pimp”), and drives a black Chrysler 300.

         13.      A review of the CW’s cellphone text records revealed numerous conversations

between JONES and the CW, discussing the purchasing of firearm over their respective cellular

telephones.



1
 CW has entered a guilty plea to one count of traveling in interstate commerce to purchase firearms for illegal re-
sale in violation of Title 18, United States Code, Section 924(n). CW is assisting the Government in future
prosecuting and is expecting to receive a reduction in CW’s ultimate sentence.




                                                          5
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 12 of 30



       14.     On July 23, 2018, CW sent JONES a text message with a photo of several

firearms for sale. CW sent JONES a list of firearms for sale along with the prices. It read, “Two

.40 700 each, Black .9 500, .380 400, Maroon. 9 600, .25 350.” JONES responded by text

message and said that he had $2,000 to buy the lot of firearms. CW replied, “You can get the 2

.40s and the red .9 for that.” JONES replied, “Throw in the other 9 in there and we have a deal.”

       15.     On July 24, 2017, JONES sent a text message to CW stating “Prices. Are crazy.

Tell cuz [Green] ill take those off his hands but work wit me since I'm getting more than 1.”

JONES followed up with a text message stating “I got 1700 for them. I already got work but ill

take more if the price right.” The CW and JONES then discussed a meeting time for the firearm

sale. The CW told JONES that she was running behind because, “[t]he metal on the .40 is

something else. Cant get the ###### off,” referring to the firearm serial numbers. CW followed

up asking if JONES was “still around,” and JONES replied by sending his address, “1900

Rochelle ave district heights md.” CW then confirmed with JONES that CW was bringing him

two firearms for purchase, the “nina n .45.”

       16.     The CW then met JONES and sold him two firearms. Later on the same night,

JONES sent the CW a text message stating “I got it back right. Just had to slide it a little further.

Still want that 40 tho wit the 16. Need that,” referring to another firearm that can hold 16 rounds

of ammunition.

       17.     On July 25, 2018, the CW and JONES exchanged several additional text

messages about firearms for sale and associated prices. JONES asked several questions about the

firearms for sale, including “What the40 hold n how many clips?”

       18.     On July 27, 2018, CW sent JONES a text message letting him know that the CW

and Green were traveling to the Dulles gun show and the CW asked him “did you want me to



                                                 6
           Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 13 of 30



look for anything while I'm there.” JONES responded through text message stating “Yes mam.

20 or 30 rounder clip for the 40 n 45 I bought. Also a Mac(45 caliber) machine g. or

Uzi(9mm)machine g.” JONES sent a follow up text messages asking for, “A beam for the 45 as

well.” CW asked JONES what his prince range was for the firearms and JONES responded

“Regular legs [Magazines] be like 25 to 75. A 30rd drum about 75 to 100. . . Mac or Uzi fully

auto only 1500 for either.”

        19.      The CW and Green were arrested later in the day as they entered the District of

Columbia. Four firearms were recovered from their car and five more firearms were recovered

from their apartment.

        20.         During the course of this investigation, your affiant (along with other

investigators) were able to identify two locations where JONES permanently and periodically

resides.

        21.      On November 16, 2018, members of the ATF Task Force executed two federal

court search warrants at these locations, 1908 Rochelle Avenue apartment 1513, District Heights,

Maryland 2 and 7401 Lanham Lane Fort Washington, Maryland. 3



2
  JONES had been observed multiple times coming and going from this location and his automobile had similarly
been observed parked in front of the location on several occasions. This address is also a similar address to the
location JONES provided to CW as a meeting place for the firearm transaction in July of 2018.
3
 Law enforcement officers in a related case obtained authorization to use GPS information to track the phone
number used by JONES in or around October 29, 2018. The GPS information showed that JONES frequented the
Lanham Lane address during the day and the Rochelle Avenue address at night and the early morning. A Maryland
Motor Vehicles Administration (MVA) query also revealed that JONES listed the Lanham Lane address for his
Class C drivers license. On October 3, 2018, JONES was involved in a traffic accident and provided the Lanham
Lane address as his address in the police report.




                                                         7
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 14 of 30



       22.     JONES was located at 1908 Rochelle Avenue apartment 1513, District Heights,

Maryland.    Task force members located and recovered mail material, marijuana, and the

Rochelle Avenue Devices.

       23.     At the 7401 Lanham Lane Fort Washington, Maryland location, Task force

members encountered “Robert Jones,” the brother of JUAN JONES. Task force members

located and recovered the Lanham Lane Devices, mail material, ammunition, and two firearms.

One of the firearms recovered (Black Taurus model PT840C, serial # OBLITERATED, .40-

caliber semi-automatic handgun), is the exact make and model purchased by the CW. It should

also be noted that the ATF lab has restored the obliterated serial, and the above listed recovered

firearm is found to be the exact firearm purchased by CW and sold to JONES during the course

of this conspiracy. Your affiant knows this to be the case because law enforcement has pulled all

of the firearms transaction records for firearms purchased by CW during the conspiracy and the

records contain the serial numbers and make and models of the firearms purchased.

       24.     On December 20, 2018, JONES was charged in a one count indictment in the

District Court for the District of Columbia with conspiring with CW and Green to commit

several crimes against the United States, in violation of Title 18, United States Code, Section

371. (18-CR-386 (APM)). The object of the conspiracy was to violate criminal code sections

including Title 18, United States Code, Sections 922(a)(5), 922(a)(6), 922(d), and 922(k).

       25.     Based on the above facts, your affiant therefore believes that the Devices will

contain incriminating evidence including text messages, photographs, and videos, relating to the

offense that JONES was charged with, Conspiracy to violate the laws of the United States, in

violation of Title 18, United States Code, Section 371, and that the information described in

Attachment B remains stored on the Devices to be searched.



                                                8
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 15 of 30



       26.    The Devices are currently in the lawful possession of the ATF and stored at the

Washington Field Division of ATF located at 90 K Street, Northeast, Washington, D.C. The

Devices came into the ATF’s possession in the following way: The Devices were recovered

during the execution of search warrants at 1908 Rochell Avenue District Heights Maryland and

7401 Lanham Lane Fort Washington, Maryland on November 16, 2018. Therefore, while the

ATF might already have all necessary authority to examine the Devices, I seek this additional

warrant out of an abundance of caution to be certain that an examination of the Devices will

comply with the Fourth Amendment and other applicable laws.

                                 TECHNICAL TERMS

       27.    Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a. “Digital device,” as used herein, includes the following three terms and their

       respective definitions:

                   i. A “computer” means an electronic, magnetic, optical, or other high speed

                  data processing device performing logical or storage functions, and includes

                  any data storage facility or communications facility directly related to or

                  operating in conjunction with such device. See 18 U.S.C. § 1030(e)(1).

                  Computers are physical units of equipment that perform information

                  processing using a binary system to represent information. Computers include,

                  but are not limited to, desktop and laptop computers, smartphones, tablets,

                  smartwatches, and binary data processing units used in the operation of other

                  products like automobiles.



                                               9
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 16 of 30



          ii. “Digital storage media,” as used herein, means any information storage

          device in which information is preserved in binary form and includes

          electrical, optical, and magnetic digital storage devices. Examples of digital

          storage media include, but are not limited to, compact disks, digital versatile

          disks (“DVDs”), USB flash drives, flash memory cards, and internal and

          external hard drives.

         iii. “Computer hardware” means all equipment that can receive, capture,

          collect, analyze, create, display, convert, store, conceal, or transmit electronic,

          magnetic, or similar computer impulses or data. Computer hardware includes

          any data-processing devices (including, but not limited to, central processing

          units, internal and peripheral storage devices such as fixed disks, external hard

          drives, floppy disk drives and diskettes, and other memory storage devices);

          peripheral input/output devices (including, but not limited to, keyboards,

          printers, video display monitors, modems, routers, scanners and related

          communications devices such as cables and connections), as well as any

          devices, mechanisms, or parts that can be used to restrict access to computer

          hardware (including, but not limited to, physical keys and locks).

        b. “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at

least in part through radio signals and also often through “wi-fi” networks. When

communicating via radio signals, these telephones send signals through networks of

transmitters/receivers, enabling communication with other wireless telephones,

traditional “land line” telephones, computers, and other digital devices. A wireless



                                        10
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 17 of 30



telephone usually contains a “call log,” which records the telephone number, date, and

time of calls made to and from the phone. In addition to enabling voice communications,

wireless telephones offer a broad range of applications and capabilities. These include,

variously: storing names and phone numbers in electronic “address books”; sending,

receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back

audio files; storing dates, appointments, and other information on personal calendars;

global positioning system (“GPS”) locating and tracking technology, and accessing and

downloading information from the Internet.

         c. “Computer passwords and data security devices” means information or items

designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A

password (a string of alpha-numeric characters) usually operates as a digital key to

“unlock” particular data security devices. Data security hardware may include encryption

devices, chips, and circuit boards. Data security software of digital code may include

programming code that creates “test” keys or “hot” keys, which perform certain pre-set

security functions when touched. Data security software or code may also encrypt,

compress, hide, or “booby-trap” protected data to make it inaccessible or unusable, as

well as reverse the progress to restore it.

                          i.    “Computer software” means digital information which can

            be interpreted by a computer and any of its related components to direct the

            way they work. Computer software is stored in electronic, magnetic, or other




                                          11
Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 18 of 30



       digital form. It commonly includes programs to run operating systems,

       applications, and utilities.

                     ii.   The Internet is a global network of computers and other

       electronic devices that communicate with each other using numerous specified

       protocols. Due to the structure of the Internet, connections between devices on

       the Internet often cross state and international borders, even when the devices

       communicating with each other are in the same state.

                    iii.   “Internet Service Providers,” or “ISPs,” are entities that

       provide individuals and businesses access to the Internet. ISPs provide a range

       of functions for their customers, including access to the Internet, web hosting,

       e-mail,   remote    storage,   and   co-location   of   computers   and   other

       communications equipment. ISPs can offer a range of options in providing

       access to the Internet, including via telephone-based dial-up and broadband

       access via digital subscriber line (“DSL”), cable, dedicated circuits, fiber-

       optic, or satellite. ISPs typically charge a fee based upon the type of

       connection and volume of data, called bandwidth, which the connection

       supports. Many ISPs assign each subscriber an account name, a user name or

       screen name, an e-mail address, an e-mail mailbox, and a personal password

       selected by the subscriber. By using a modem, the subscriber can establish

       communication with an ISP and access the Internet by using his or her

       account name and password.

                    iv.    “Cache” means the text, image, and graphic files sent to

       and temporarily stored by a user’s computer from a website accessed by the



                                      12
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 19 of 30



                   user in order to allow the user speedier access to and interaction with that

                   website.

                                v.    “Encryption” is the process of encoding messages or

                   information in such a way that eavesdroppers or hackers cannot read it but

                   authorized parties can. In an encryption scheme, the message or information,

                   referred to as plaintext, is encrypted using an encryption algorithm, turning it

                   into an unreadable ciphertext. This is usually done with the use of an

                   encryption key, which specifies how the message is to be encoded. Any

                   unintended party that can see the ciphertext should not be able to determine

                   anything about the original message. An authorized party, however, is able to

                   decode the ciphertext using a decryption algorithm that usually requires a

                   secret decryption key, to which adversaries do not have access.

       28.     Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online I know that

the Devices have the capabilities that allow them to serve as wireless telephones, digital cameras,

portable media players, GPS navigation devices, and PDAs. The Devices have the capabilities

that allow them to store documents, photographs, records, and they have the ability to access the

internet and access webpages. In my training and experience, examining data stored on devices

of this type can uncover, among other things, evidence that reveals or suggests who possessed or

used the device, and sometimes by implication who did not, as well as evidence relating to the

commission of the offenses under investigation.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS




                                                13
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 20 of 30



       29.     As described above and in Attachment B, this application seeks permission to

search for information that might be found within the Devices. Based on my knowledge,

training, and experience, as well as information related to me by agents and others involved in

this investigation and in the forensic examination of digital devices, I respectfully submit that

there is probable cause to believe that the records and information described in Attachment B

will be stored in the Devices for at least the following reasons:

                a. Individuals who engage in criminal activity, including engaging in the illegal

       business of dealing in firearms without a license, illegally purchasing firearms, and

       illegally possessing firearms, use digital devices, like the Devices, to access websites to

       facilitate illegal activity and to communicate with co-conspirators online; to store on

       digital devices, like the Devices, documents and records relating to their illegal activity,

       which can include logs of online “chats” with co-conspirators; email correspondence; text

       or other “Short Message Service” (“SMS”) messages like the messages exchanged

       between CW and JONES during the course of the conspiracy; contact information of co-

       conspirators, including telephone numbers, email addresses, identifiers for instant

       messaging and social medial accounts, to           keep track of co-conspirator’s contact

       information; keep a record of illegal transactions for future reference; and keep an

       accounting of illegal proceeds for purposes of, among other things, splitting those

       proceeds with co-conspirators.

                b. Individuals who engage in the foregoing criminal activity, in the event that

       they change digital devices, will often “back up” or transfer files from their old digital

       devices to that of their new digital devices, so as not to lose data, including that described

       in the foregoing paragraph, which would be valuable in facilitating their criminal activity.



                                                 14
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 21 of 30



               c. Digital device files, or remnants of such files, can be recovered months or

       even many years after they have been downloaded onto the medium or device, deleted, or

       viewed via the Internet. Electronic files downloaded to a digital device can be stored for

       years at little or no cost. Even when such files have been deleted, they can be recovered

       months or years later using readily-available forensics tools. When a person “deletes” a

       file on a digital device such as a home computer, a smart phone, or a memory card, the

       data contained in the file does not actually disappear; rather, that data remains on the

       storage medium and within the device unless and until it is overwritten by new data.

       Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

       space – that is, in space on the digital device that is not allocated to an active file or that

       is unused after a file has been allocated to a set block of storage space – for long periods

       of time before they are overwritten. In addition, a digital device’s operating system may

       also keep a record of deleted data in a “swap” or “recovery” file. Similarly, files that have

       been viewed via the Internet are automatically downloaded into a temporary Internet

       directory or “cache.” The browser typically maintains a fixed amount of electronic

       storage medium space devoted to these files, and the files are only overwritten as they are

       replaced with more recently viewed Internet pages. Thus, the ability to retrieve “residue”

       of an electronic file from a digital device depends less on when the file was downloaded

       or viewed than on a particular user’s operating system, storage capacity, and computer,

       smart phone, or other digital device habits.

       30.    As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that



                                                 15
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 22 of 30



establishes how the digital devices were used, the purpose of their use, who used them (or did

not), and when. Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in this investigation and in the forensic examination of

digital devices, I respectfully submit there is probable cause to believe that this forensic

electronic evidence and information will be in any of the Devices at issue here because:

       31.     Although some of the records called for by this warrant might be found in the

form of user-generated documents or records (such as word processing, picture, movie, or texting

files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and

who has been responsible for creating or maintaining records, documents, programs,

applications, and materials contained on the digital device(s) are, as described further in the

attachments, called for by this warrant. Those records will not always be found in digital data

that is neatly segregable from the hard drive, flash drive, memory card, or other electronic

storage media image as a whole. Digital data stored in the Device(s), not currently associated

with any file, can provide evidence of a file that was once on the storage medium but has since

been deleted or edited, or of a deleted portion of a file (such as a paragraph that has been deleted

from a word processing file). Virtual memory paging systems can leave digital data on a hard

drive that show what tasks and processes on a digital device were recently used. Web browsers,

e-mail programs, and chat programs often store configuration data on a hard drive, flash drive,

memory card, or memory chip that can reveal information such as online nicknames and

passwords. Operating systems can record additional data, such as the attachment of peripherals,

the attachment of USB flash storage devices, and the times a computer, smart phone, or other

digital device was in use. Computer, smart phone, and other digital device file systems can



                                                16
        Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 23 of 30



record data about the dates files were created and the sequence in which they were created. This

data can be evidence of a crime, indicate the identity of the user of the digital device, or point

toward the existence of evidence in other locations. Recovery of this data requires specialized

tools and a controlled laboratory environment, and also can require substantial time.

       32.     Forensic evidence on a digital device can also indicate who has used or controlled

the device. This “user attribution” evidence is analogous to the search for “indicia of occupancy”

while executing a search warrant at a residence. For example, registry information, configuration

files, user profiles, e-mail, e-mail address books, “chat,” instant messaging logs, photographs, the

presence or absence of malware, and correspondence (and the data associated with the foregoing,

such as file creation and last-accessed dates) may be evidence of who used or controlled the

digital device at a relevant time, and potentially who did not.

       33.     A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when.

       34.     The process of identifying the exact files, blocks, registry entries, logs, or other

forms of forensic evidence on a digital device that are necessary to draw an accurate conclusion

is a dynamic process. While it is possible to specify in advance the records to be sought, digital

device evidence is not always data that can be merely reviewed by a review team and passed

along to investigators. Whether data stored on digital devices is evidence may depend on other

information stored on the devices and the application of knowledge about how the devices

behave. Therefore, contextual information necessary to understand other evidence also falls

within the scope of the warrant.




                                                 17
         Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 24 of 30



        35.     Further, in finding evidence of how a digital device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on the device. For example, the presence or absence of counter-forensic programs, anti-

virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

        36.     I know that when an individual uses a digital device to engage in the illegal

business of dealing in firearms without a license, the individual’s device will generally serve

both as an instrumentality for committing the crime, and also as a storage medium for evidence

of the crime. The digital device is an instrumentality of the crime because it is used as a means of

committing the criminal offense. The digital device is also likely to be a storage medium for

evidence of crime. From my training and experience, I believe that a digital device used to

commit a crime of this type may contain data that is evidence of how the digital device was used;

data that was sent or received; notes as to how the criminal conduct was achieved; records of

Internet discussions about the crime; and other records that indicate the nature of the offense and

the identities of those perpetrating it.

                    METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        37.     Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in this investigation and in the forensic examination of

digital devices, I know that:

                 a. Searching digital devices can be an extremely technical process, often

        requiring specific expertise, specialized equipment, and substantial amounts of time, in

        part because there are so many types of digital devices and software programs in use

        today. Digital devices – whether, for example, desktop computers, mobile devices, or



                                                18
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 25 of 30



portable storage devices – may be customized with a vast array of software applications,

each generating a particular form of information or records and each often requiring

unique forensic tools, techniques, and expertise. As a result, it may be necessary to

consult with specially trained personnel who have specific expertise in the types of digital

devices, operating systems, or software applications that are being searched, and to obtain

specialized hardware and software solutions to meet the needs of a particular forensic

analysis.

        b. Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the integrity of digital data and to

recover “hidden,” erased, compressed, encrypted, or password-protected data. Recovery

of “residue” of electronic files from digital devices also requires specialized tools and

often substantial time. As a result, a controlled environment, such as a law enforcement

laboratory or similar facility, is often essential to conducting a complete and accurate

analysis of data stored on digital devices.

        c. Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the

absence of particular data on a digital device. For example, to rebut a claim that the

owner of a digital device was not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be necessary to show that

malicious software that allows someone else to control the digital device remotely is not

present on the digital device. Evidence of the absence of particular data or software on a

digital device is not segregable from the digital device itself. Analysis of the digital



                                         19
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 26 of 30



device as a whole to demonstrate the absence of particular data or software requires

specialized tools and a controlled laboratory environment, and can require substantial

time.

        d. Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames

and extensions. For example, files with the extension “.jpg” often are image files;

however, a user can easily change the extension to “.txt” to conceal the image and make

it appear that the file contains text. Digital device users can also attempt to conceal data

by using encryption, which means that a password or device, such as a “dongle” or

“keycard,” is necessary to decrypt the data into readable form. Digital device users may

encode communications or files, including substituting innocuous terms for incriminating

terms or deliberately misspelling words, thereby thwarting “keyword” search techniques

and necessitating continuous modification of keyword terms. Moreover, certain file

formats, like portable document format (“PDF”), do not lend themselves to keyword

searches. Some applications for computers, smart phones, and other digital devices, do

not store data as searchable text; rather, the data is saved in a proprietary non-text format.

Documents printed by a computer, even if the document was never saved to the hard

drive, are recoverable by forensic examiners but not discoverable by keyword searches

because the printed document is stored by the computer as a graphic image and not as

text. In addition, digital device users can conceal data within another seemingly unrelated

and innocuous file in a process called “steganography.” For example, by using

steganography a digital device user can conceal text in an image file that cannot be

viewed when the image file is opened. Digital devices may also contain “booby traps”



                                         20
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 27 of 30



that destroy or alter data if certain procedures are not scrupulously followed. A

substantial amount of time is necessary to extract and sort through data that is concealed,

encrypted, or subject to booby traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.

        e. Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The

large, and ever increasing, number and variety of available mobile device applications

generate unique forms of data, in different formats, and user information, all of which

present formidable and sometimes novel forensic challenges to investigators that cannot

be anticipated before examination of the device. Additionally, most smart phones and

other mobile devices require passwords for access. For example, even older iPhone 4

models, running IOS 7, deployed a type of sophisticated encryption known as “AES-256

encryption” to secure and encrypt the operating system and application data, which could

only be bypassed with a numeric passcode. Newer cell phones employ equally

sophisticated encryption along with alpha-numeric passcodes, rendering most smart

phones inaccessible without highly sophisticated forensic tools and techniques, or

assistance from the phone manufacturer. Mobile devices used by individuals engaged in

criminal activity are often further protected and encrypted by one or more third party

applications, of which there are many. For example, one such mobile application, “Hide

It Pro,” disguises itself as an audio application, allows users to hide pictures and

documents, and offers the same sophisticated AES-256 encryption for all data stored

within the database in the mobile device.




                                        21
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 28 of 30



        f. Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a

wide array of electronic data analysis techniques and may take weeks or months to

complete. Any pre-defined search protocol would only inevitably result in over- or under-

inclusive searches, and misdirected time and effort, as forensic examiners encounter

technological and user-created challenges, content, and software applications that cannot

be anticipated in advance of the forensic examination of the devices. In light of these

difficulties, your affiant requests permission to use whatever data analysis techniques

reasonably appear to be necessary to locate and retrieve digital information, records, or

evidence within the scope of this warrant.

        g. In searching for information, records, or evidence, further described in

Attachment B, law enforcement personnel executing this search warrant will employ the

following procedures:

           i. The digital devices, and/or any digital images thereof created by law

           enforcement in aid of the examination and review, will be examined and

           reviewed by law enforcement personnel, sometimes with the aid of a technical

           expert, in an appropriate setting, in order to extract and seize the information,

           records, or evidence described in Attachment B.

           ii. The analysis of the contents of the digital devices may entail any or all of

           various forensic techniques as circumstances warrant. Such techniques may

           include, but shall not be limited to, surveying various file “directories” and the

           individual files they contain (analogous to looking at the outside of a file

           cabinet for the markings it contains and opening a drawer believed to contain



                                        22
 Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 29 of 30



        pertinent files); conducting a file-by-file review by “opening,” reviewing, or

        reading the images or first few “pages” of such files in order to determine

        their precise contents; “scanning” storage areas to discover and possibly

        recover recently deleted data; scanning storage areas for deliberately hidden

        files; and performing electronic “keyword” searches through all electronic

        storage areas to determine whether occurrences of language contained in such

        storage areas exist that are related to the subject matter of the investigation.

        iii. In searching the digital devices, the forensic examiners may examine as

        much of the contents of the devices as deemed necessary to make a

        determination as to whether the contents fall within the items to be seized as

        set forth in Attachment B. In addition, the forensic examiners may search for

        and attempt to recover “deleted,” “hidden,” or encrypted data to determine

        whether the contents fall within the items to be seized as described in

        Attachment B. Any search techniques or protocols used in searching the

        contents of the digital devices will be specifically chosen to identify the

        specific items to be seized under this warrant.



AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT




                                      23
Case 1:19-sw-00027-DAR Document 1 Filed 01/25/19 Page 30 of 30
